Title: To James Madison from William Billings, 21 May 1801
From: Billings, William
To: Madison, James


Sir,New York May 21st. 1801.
Your favor of the 9th. inst. I have received, the information you request, I here state as far as comes within my knowledge.
The Vessels that are licenced from the Bahama Islands are all from New Providence and mostly belong to British Subjects. The licence runs in this way—the Collector of the Customs which is now the Governor pro tem. grants those licences for the term of three Months, and at the expiration, the licence is renewed and security taken for them, the cost to obtain them amounts to sixty Dollars—the licence passes all British Men of War and privateers of that Nation. On entering the Ports of the Havana, they hoist the flag of our Nation or that of the Danes, declaring either from some Southern Port of the United States or a Danish Island. In this case a clearance from either of those places secures to them an entry in the Spanish Custom House, and our Representative has no power to enquire into the legality of the transaction. They there make their traffic secure, and return to the Bahama’s with the same security, alway[s] hoisting the Spanish flag in the English Ports.
From this the very Merchandize that is condemned in the Port of Bahama’s, which belongs to our Citizens, are sold and shipped to the Port that they were intended for by the Persons that own the privateers that brought them into the Port of New Providence. At Jamaica the same transactions are in practice, not only to Cuba, but to most of the Ports of South America, that are open to our commerce.

In regard to R. Reed, I am sure he must be concerned and I would venture on the names but I have not that foundation that I have already sent to you.
The clearances or in fact any document that is issued from our Customs is procured at New Providence, and I am sure they are manufactured there. There is only one Printer and he must supply the blanks or they must get them from the United States. The Person who supplies the Danish Papers also furnishes the American. His name is Trobe. He is a native of Bremen and is in the capacity of Interpreter, sometimes for the Court of Admiralty of that place—he at any rate, if not the Person that fills up the papers and puts the seals & signatures to them, he is the Person who hands them and receives the Amount of sixty Dollars for what he calls the set. This I am knowing to so far as several Gentlemen of rectitude has been knowing to, and others of the British, that have been in the commerce themselves have informed me that they have had them from him and said as long as no person hindered them that they would purchase them.
The Persons that are connected with Reed are his own Country Men and I expect that they are sometimes in the Havana and sometimes at New Providence. From the Danish Islands being at present under the Government of Britain, this commerce will be carried on under the American Papers. From a community so small as that of the Town of New Providence, I have no doubt that the very Persons in Office have Knowledge of the mode they make use of.
In this way they find vent for the immense quantity of Merchandize condemned or released and sold for the benefit of our underwriters to the prejudice of our Merchants & underwriters.
The Persons that own the privateers transport the Merchandize in those Vessels to the Ports contemplated by our Citizens; from the infamous conduct of that community which was visible to me, that did not seek it until I saw it so plain as it became a duty to detect—I had the pleasure to be one of the number to assist in detecting $15.000 in counterfiet Notes of the United States Bank, passing in that Island. From these circumstances I should not be surprised to see in a short time further marks of their infamy. This is all on this subject, that I can say, in hopes it will be of service to the general interest of our Country at large and in some means regulate the infamous practices of the persons described. Should there be any other transaction that you may wish to know, I shall always be ready with pleasure to communicate. Respectfully, I am Sir, Your Hble. Servant
(Signed)   Wm. Billings
  

   
   Tr (DNA: RG 59, ML); Tr (ibid.); Tr (DNA: RG 59, CD, Havana, vol. 1). All copies apparently in clerks’ hands. Copytext docketed in an unidentified hand: “to Mr Madison / Letter of Mr Billings / abt. British Trade in the W. Indies with enemies Colonies.”



   
   Letter not found.


